Title: To George Washington from John C. Ogden, 24 November 1792
From: Ogden, John C.
To: Washington, George



Sir
Portsmouth [N.H.] Novr 24th 1792

During times of war it is the duty of every individual to send that intelligence to head quarters, which may concern the honor or safety of the country. Such I conclude is the duty of citizens in days of peace. and that the President of the United States ought to be informed of every thing, in every part of the country, which concerns their religious or civil interests.
Deeply impressed with these ideas, which are collected from long observation, and undoubtedly are founded in the policy of government to know and attend to—I am led to transmit this, which more immediately is connected with my profession, and a trust reposed in me as a member of, and Secretary to a body, who have the care of a very valuable and extensive Church property.
Your Excellency is no Stranger, to the grant of the former British administration, of certain lands in many towns in New Hampshire and Vermont, to the Church of England and Society for propagating the Gospel, for supporting religious worship and instruction in those settlements which are more immediately on and near the banks of Connecticut river. The Society in England about four years since, quit-claimed their title in said Land to certain Gentlemen in this State and Massachusetts, as trustees for carrying the original design into effect.
Various frauds have been committed, and injuries done to this property, by which the original purpose is injured wantonly from the missdoings of the dissenting party. Trespassers have entered, and settled upon them, and many sources of controversy, and causes of action before civil courts aris⟨e.⟩ We once appealed to the Legislature for an act of incorporation, of our Trustees—but, from the violent opposition of The Honble John Langdon Esqr. then President of the State, and his council, we were oblidged to withdraw our petition—no one appeared as our friend but The Honble Mr Pickering, the present worthy Chief Justice of the Superior Court. The Lower house of assembly were in our favor. No time since has presented that favorable opportunity,

when we might renew our application. Under this embarrassment we have no present remidy, but as Attorneys for the Society in England, by an appeal to the Federal Courts. The indisposition of my countrys friend, Judge Sullivan, and the expectation of Mr Woodbury Langdons friend⟨s⟩ that he will succeed to the place of District Judge alarm our cares, and awake a solicitude, for the interest of the Church, which is necessary. The cause of this is, Mr Woodbury Langdon, has unjustly entered upon, and keeps possession of a valuable property, belonging to the Church in Portsmouth, which his brother and every other man in the State, say he has no honest equitable title to. He once attempted with others to obtain a seizure or forfeiture of the whole of these Church Lands, on the Grants (so called) into the treasury of The State, this failing they endeavored to lead the College to apply for a gift of this property to that institution, but without success. A few weeks since I was informed that a plan once had been concerted by individuals, to prevail on the State to seize those Lands for vacant, and sell them to individuals, to enrich the Treasury. This was the plan of the dissenting party, at which those Mr Langdons are at the head.
Mr John Langdon, had even wished to divide them among the dissenting meetings by act of government.
For a Clergyman to say any thing on the subject of civil appointments, may in general be improper. but when the rights and property of his religion are concerned, he will be excused for giving information relating to those particulars.
Many leading Churchmen press me to inform your Excellency on the subject—that we may shew our county—the Church and Posterity, that we have attempted to ward off dangers in a prudent and quiet manner.
What will further evince, not only the mad policy, but intolerant injustice of seizing the Church Land is—that they are appropriated to the teaching of religion in a county newly settled, by hardy industrious emigrants, from Towns, where they enjoyed the public worship of their maker—and schools for their children. Great numbers of these emigrant⟨s⟩ were american soldiers—who after the peace, & the loss of their final settlement securities, obtained deeds on mort[g]age of lots, built huts—married wives—have cleared farms—and now have large families (in a prolific country), of fine promising children. They mourn

the want of means to instruct them in religion and useful knowledge. The first settlers have sold generaly the school right of three hundred acres which was intended as a perpetual fund. To that six hundred acres only remain in most of those Towns, and these are church property—Many of these settlers are actualy Churchmen—They have paid road, town, and other taxes, during their residence, have virtuously submited to many hardships with the hope of doing good for their families and yet enjoying their religion. I have visited them, have eat, drank, and lodged in their houses during the summer past. I have heard their complaints—know their wants, and find a resentment raising against those who would deprive them of the benefit, which the Church, would long since have afforded them by sending Clergymen, among them—(Could we obtain an act of in corporation for our trustees)—This has been hither to prevented by the party under the influence of The Mr Langdons connections in New Hampshire. This State of facts is also known by the Bishops and Clergy, as well as by leading Lay-Churchmen through the States—It was my duty to inform them.
The nature of this letter will not require an answer—far be it from me to lead your Excellency into a correspondence on ecclesiastical subjects.
Altho I have seen a great want of due caution on the part of Dissenters, as to the religious rights of Churchmen, I wish not to draw Churchmen into any thing which is not just—peaceable prudent & proper. I remain Sir Your Excellencys devoted Servant

John Cosens Ogden Rectorof St Johns Church in Portsmouth—N: Hampshire

